IN THE UNTI`ED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

IN RE:
CV lS-l$§-BLG-SPW

JEFFREY W. BERGER & TAl\/H M.

BERGER,
ORDER

Debtors.

 

The Creditor, Bank of Colorado moves for the admission of John G’Brien to
practice before the Court in the above captioned matter With Geoffrey R. Keller of
Billings, Montana, designated as local counsel The motion complies With Local
Rule 83. l(d), and Debtors do not object.

IT IS SO ORDERED that Creditor, Bank of Colorado’s motion to admit
John O’Brien to appear pro hac vice (Doc. 5) is GRANTED and he is authorized to
appear as counsel With Geoffrey R. Keller pursuant to L.R. 83.l(d) in the above

captioned matter.

. 1

DATED this gmy of November, 20};~8.
13 a ,

;~rar»»r/r»warM fit r 37 ra%£§?é£” W:

“’sUsAN P. WATTERS

United States District Judge

